Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/9/20 and 7/9/21 have been considered.
Drawings
The drawings filed 12/9/20 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Torigoe et al., considered to be the closest art teaches a display apparatus that includes a rear cover (108), a left cover (106), a right cover (118), left and right speakers (see figure 3) wherein the speakers comprise a diaphragm (150) forward facing toward a display panel, an enclosure (acoustic chamber), a sound discharge port (158a, 158b) and a side wall (156).  Torigoe et al., however does not teach or obviously suggest that the diaphragm faces the rear cover and spaced apart forming a slot in combination with the side wall disposed between one surface of the enclosure and the rear cover and configured to surround a circumference of the diaphragm excluding the sound discharge port as set forth in each of independent claims 1 and 16.  The limitations provided in claims 2-15 and 17 depend upon those features of claims 1 and 16 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. teaches a display apparatus including a vibration plate for reproducing sound along with slots used to channel the sounds toward the front of a display module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/18/22